People v Holmes (2014 NY Slip Op 05353)
People v Holmes
2014 NY Slip Op 05353
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
MARK C. DILLON
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2014-03103
 (Ind. No. 2144/77)

[*1]The People of the State of New York, plaintiff, 
vDavid Holmes, defendant.
David Holmes, Woodbourne, N.Y., defendant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Jeanette Lifschitz, and Christopher J. Blira-Koessler of counsel), for plaintiff.
DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Queens County, rendered December 15, 1977.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
MASTRO, J.P., DILLON, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court